65 F.3d 426
MOTHER FRANCES HOSPITAL, Plaintiff-Appellant,v.Donna E. SHALALA, In her official capacity as Secretary ofthe Department of Health and Human Services;  William Toby,Jr., In his official capacity as Acting Administrator of theHealth Care Financing Administration, Defendants-Appellees.
No. 93-4388.
United States Court of Appeals,Fifth Circuit.
Sept. 14, 1995.

Dan M. Peterson, Thomas E. Dowdell, Fulbright & Jaworski, Washington, DC, for Mother Frances Hosp.
John P. Schnitker, Dept. of Justice, Civ. Div., Anthony J. Steinmeyer, Washington, DC, Bob Wortham, U.S. Atty., Office of Gen. Counsel, Dept. of Health and Human Services, Dallas, TX, for appellees.
Appeal from the United States District Court for the Eastern District of Texas;  William Wayne Justice, Judge.ON PETITION FOR REHEARING
Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above case is GRANTED and the attached opinion is substituted in all respects for the opinion-order issued June 9, 1995.


2
Appeal from the United States District Court for the Eastern District of Texas;  William Wayne Justice, Judge.


3
(Opinion June 9, 1995, 5th Cir.1995, 56 F.3d 26)


4
Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.

PER CURIAM:

5
The Supreme Court has vacated this Court's opinion in the above-captioned case, reported as Mother Frances Hospital of Tyler, Texas v. Shalala, 15 F.3d 423 (5th Cir.1994), and has remanded this cause for further consideration in light of its recent decision in Shalala v. Guernsey Memorial Hospital, 514 U.S. ----, 115 S.Ct. 1232, 131 L.Ed.2d 106 (1995).  Upon further consideration, we now MODIFY the judgment of the district court to eliminate the court's remand of the case to the Secretary of Health and then AFFIRM the judgment of the district court in all other respects.


6
MODIFIED AND AFFIRMED.